                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )Cause No. 4:18−cr−00899−RLW−PLC−3
                                               )
THOMAS TISHER,                                 )
                                               )
                Defendant.                     )
                                               )

                DEFENDANT’S MOTION TO SUPRESS STATEMENTS

         COMES NOW Defendant, Thomas Tisher, by and through his attorney, Robert

Herman of Schwartz, Herman & Davidson, and for his motion to suppress statements

states the court as follows:

      1. On April 4, 2014, defendant Tisher was in custody at the St. Louis city medium

         security institution.

      2. Defendant was questioned by Special Agent Damon Stephens and St. Louis police

         Detective Nick Weite.

      3. Upon initial contact, defendant unequivocally stated that “he wish[ed] to speak

         with an attorney before answering any questions….”

      4. The officers continued to question defendant Tisher, in violation of Edwards v.

         Arizona, 451 U.S. 477, 484–85, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981),

         convincing him to speak with them through the ruse of informing him that it was



                                              1
   okay to speak with the agents because they were “not there to discuss why he was

   locked up but rather about his historical knowledge….”

   “[W]hen an accused has invoked his right to have counsel present during custodial

   interrogation, a valid waiver of that right cannot be established by showing only

   that he responded to further police-initiated custodial interrogation even if he has

   been advised of his rights. We further hold that an accused ..., having expressed

   his desire to deal with the police only through counsel, is not subject to further

   interrogation by the authorities until counsel has been made available to him ….

   Edwards v. Arizona, 451 U.S. 477, 484–85, 101 S.Ct. 1880, 68 L.Ed.2d 378

   (1981). “[W]hen an accused has invoked his right to have counsel present during

   custodial interrogation, a valid waiver of that right cannot be established by

   showing only that he responded to further police-initiated custodial interrogation

   even if he has been advised of his rights.”

   Minnick v. Mississippi, 498 U.S. 146, 150, 111 S. Ct. 486, 489, 112 L. Ed. 2d 489

   (1990), citing Miranda at 484, 101 S.Ct., at 1884–1885.

5. Despite the government’s reading of Defendant’s Miranda rights, defendant’s

   waiver of his Fifth Amendment privilege was not voluntary because it was

   obtained by the government’s misrepresentation that he could speak with them

   without an attorney because the agents were not going to discuss issues involved

   in this case, implying that defendant’s statements would not be used against him.

   See, for example,


                                          2
      “If the officers, fully intending to use anything Rutledge said against him, had said

      to him, “Tell us all you know about the drug trade, and we promise you that

      nothing you tell us will be used against you,” then he would have a strong

      argument that any ensuing confession had been extracted by fraud and was

      involuntary. Quartararo v. Mantello, 715 F.Supp. 449, 460–61 (E.D.N.Y.), aff'd

      without opinion, 888 F.2d 126 (2d Cir.1989).


      United States v. Rutledge, 900 F.2d 1127, 1130 (7th Cir. 1990). “[A] trick that is

      as likely to induce a false as a true confession renders a confession inadmissible

      because of its unreliability even if its voluntariness is conceded.” Aleman v. Vill. of

      Hanover Park, 662 F.3d 897, 907 (7th Cir. 2011). “[M]odern courts go further and

      suppress, in the name of due process, even reliable confessions when the police

      have resorted to tactics thought likely to prevent the suspect from making a

      rational choice whether to confess or remain silent.” Johnson v. Trigg, 28 F.3d

      639, 641 (7th Cir. 1994).


      WHEREFORE, defendant moves this court for an order suppressing all

statements made by defendant on April 4, 2014 and any fruits of the poisonous tree

resulting from these involuntary statements.




                                               3
                                          Respectfully submitted,

                                          SCHWARTZ, HERMAN & DAVIDSON


                                          By:     /s/ Robert Herman
                                                 Robert Herman, Bar No. 32376MO
                                                 8820 Ladue Road, Suite 201
                                                 St. Louis, Missouri 63124
                                                 Ph: (314) 862-0200
                                                 Fx: (314) 862-3050
                                                 bherman@laduelaw.com
                                                 Attorney for Defendant, Thomas Tisher




                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 19, 2019 , the foregoing was
filed electronically with the Clerk of the Court to be served by operation of the Court’s
electronic filing system upon the counsel of record.
                                           By: /s/ Robert Herman




                                             4
